Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive.
Applicant states “It is respectfully submitted that Bare et al. does not disclose “repeatedly, measuring an intensity of the radioactive radiation by a portable detector carried by the at least one operator” as recited in claim 11. The Office Action cites radiation sensors 220 of Bare et al. as corresponding to the claimed “portable detector.” However, in contrast to the subject matter now recited in claim 11, as shown in Fig. 5 of Bare et al., sensors 220 are not carried by the operator during the measuring of an intensity of the radioactive radiation. Further, paragraph [0054] of Bare et al., which is cited in the Office Action as disclosed a portable detector, does not indicate that sensors 220 are portable. Simply because a sensor performs real-time measurements does not indicate that the sensor is portable. Indeed, fixed stationary detectors can provide real time measurements.
Examiner responds that Bare et al. discloses a user 10 (para. 0051) wears a mobile (synonymous with portable) interface device 201 used in tandem with a radiation detection system 203 to detect radiation levels.  The radiation detection system 203 may comprise one or more radiation sensors 220 capable of detecting and measuring gamma or other radiation intensity discretely or continuously. The sensors 220 are configured to detect the presence and magnitude (quantity) of gamma radiation photons may be used, including any suitable form of Geiger counter and Gamma Probe, see para. 0049. Geiger counters and Gamma probes are mobile/portable sensors that are carried by a user to measure radiation levels in an environment. Examiner articulates that there is nothing that precludes a user 10 from carrying a sensor 220 (e.g., Geiger counter, gamma probe) to measure radiation. As in figure 5, user 10 may be repeated to periodically or continuously provide real-time environment information to the mobile interface device 201. This assures that the user is aware of variations in the radiation environment due to changes in conditions”.  In essence, sensor 220 could repeat step S240 of method M200 in figure 4 to “repeatedly, measuring an intensity of the radioactive radiation by a portable detector carried by the at least one operator”.
Applicant states “It is also respectfully submitted that Bare et al. does not disclose “materialisation of the recorded measurements in an augmented reality device carried by the at least one operator, by a plurality of discrete holographic symbols, using the digital model, each holographic symbol indicating the intensity of the radioactive radiation of one of the recorded measurements and being placed so as to appear visible to the at least one operator at the corresponding spatial coordinates where the at least one operator is standing at the sub-step of measuring the intensity of the radioactive radiation” as recited in claim 11.
Examiner responds that Bare et al. discloses at para. 0055, “includes graphically rendering a visual display that can be superimposed over the view of the target area 20 captured by the mobile interface device 201. This rendering could include, for example, a depiction 30 of an emission cloud from a known point source 32 (see FIG. 6), a surface density diagram, topographical maps showing peaks and valleys to indicate hot spots and low level radiation, multiple spheres or other geometric figures 40 of varying in size and color to indicate intensity and spatial extent of the radiation (see., e.g, FIGS. 7 and 8) or other notional user view of radiation visualization” which reads on “materialisation of the recorded measurements in an augmented reality device carried by the at least one operator, by a plurality of discrete holographic symbols, using the digital model, each holographic symbol indicating the intensity of the radioactive radiation of one of the recorded measurements and being placed so as to appear visible to the at least one operator at the corresponding spatial coordinates where the at 
Examiner maintains the rejection of claim 11 basd on Applicant’s remarks.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-16, 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bare et al. (US 20150294506 A1).
Regarding claim 11, Bare et al. discloses a method of intervention by at least one operator in a radioactive zone, the method comprising the following steps:
obtaining a digital model representing the three-dimensional topography of the radioactive zone (8D model provides a complete detail of the environment including every space, room or compartment where objects may be disposed, para. 0030. ARRView has particular value on nuclear-powered vessels and ships, it is usable in any environment where radiation may be encountered, including nuclear power plants. It should also be noted that a variation of the ARRView system could also be used to provide visual representations of other invisible hazards, para. 0046);
intervention of at least one operator in the radioactive zone (presenting environment-related information to a user, para. 0023), the intervention step comprising at least the following sub-steps:
repeatedly, measuring an intensity of the radioactive radiation by a portable detector (sensors 220 capable of detecting and measuring gamma or other radiation intensity sensors 220 are configured to detect the presence and magnitude (quantity) of gamma radiation photons may be used, including any suitable form of Geiger counter and Gamma Probe, see para. 0049. Geiger counters and Gamma probes are mobile/portable sensors that are carried by a user to measure radiation levels in an environment. Examiner articulates that there is nothing that precludes a user 10 from carrying a sensor 220 (e.g., Geiger counter, gamma probe) to measure radiation.), and
determining the spatial coordinates of the portable detector at the time of measurement (framework includes addresses for both tangible objects as well as individual point addresses within a coordinate system for the structural environment, para. 0030);
recording in the digital model of a plurality of said measurements and the corresponding spatial coordinates (radiation measurements can be used to construct a real-time representation of a radiation field that can be displayed as an AR image on a user’s mobile interface device, para. 0045);
materialisation of the recorded measurements in an augmented reality device carried by the at least one operator, by a plurality of discrete holographic symbols, using the digital model, each holographic symbol indicating the intensity of the radioactive radiation of one of the recorded measurements and being placed so as to appear visible to the at least one operator at the corresponding spatial coordinates (rendering could include, for example, a depiction 30 of an emission cloud from a known point source 32 (see FIG. 6), a surface density diagram, topographical maps showing peaks and valleys to indicate hot spots and low level radiation, multiple soheres or other geometric fiqures 40 of varying in size and color to indicate intensity and spatial extent of the radiation (see e.g., FIGS. 7 and 8), para. 0055) where the at least one operator is standing at the sub-step of measuring the intensity of the radioactive radiation (see figure 5).

Regarding claim 13, Bare et al. discloses the method according to claim 11, wherein the obtaining step comprises a sub-step of recording images of the radioactive area with at least one camera (target area 20 captured by the mobile interface device 201, para. 0055), anda sub-step of determining the digital model using the recorded images (AR information includes a graphical representation of target environment parameters as a visual display, para. 0055).
Regarding claim 14, Bare et al. discloses the method according to claim 13, wherein the obtaining step is carried out simultaneously with the intervention step, the digital model being progressively determined or enriched with the images recorded during the intervention step (see figures 6, 7 and 8).
Regarding claim 15, Bare et al. discloses the method according to claim 11, wherein the recording of one of the measurements and the materialisation of said recorded measurement are triggered by the at least one operator, the said discrete holographic symbol materialising the intensity of the radioactive radiation measured by the portable detector at the moment of triggering (rendering could include, for example, a depiction 30 of an emission cloud from a known point source 32 (see FIG. 6), a surface density diagram, topographical maps showing peaks and valleys to indicate hot spots and low level multiple spheres or other geometric fiqures 40 of varying in size and color to indicate intensity and spatial extent of the radiation (see e.g., FIGS. 7 and 8), para. 0055).
Regarding claim 16, Bare et al. discloses the method according to claim 11, wherein the addition of a discrete holographic symbol to the augmented reality device is triggered when the intensity of the radioactive radiation measured by the portable detector is greater than a predetermined value (real-time display of immediately recognizable cues increase the safety of a user in a potentially dangerous environment, para. 0042).
Regarding claim 18, Bare et al. discloses the method according to claim 11, wherein the digital model is shared by several operators (a central processor 210 in communication with one or more mobile interface devices 201 via a communication network 202, para. 0048),each operator being equipped with an augmented reality device (e.g., device 201) materializing the recorded measurements by a plurality of discrete holographic symbols using the digital model, each holographic symbol indicating the intensity of the radioactive radiation of one of the recorded measurements and being placed so as to appear visible to said operator at the corresponding spatial coordinates (multiple spheres or other geometric figures 40 of varying in size and color to indicate intensity and spatial extent of the radiation (see e.g., FIGS. 7 and 8), para. 0055).
Regarding claim 19, Bare et al. discloses the method according to claim 18, wherein the operators all intervene in the radioactive zone during the intervention step, the intervention step comprising at least the following sub-steps:
repeatedly, measuring an intensity of the radioactive radiation by the portable detector carried by each operator (sensors 220 capable of detecting and measuring gamma or other radiation intensity discretely or continuously, paras. 0049, 0050), and
determinating of the spatial coordinates of the portable detector at the time of the measurement (framework includes addresses for both tangible objects as well as individual point addresses within a coordinate system for the structural environment, para. 0030); and

Regarding claim 21, Bare et al. discloses the method according to claim 11, wherein at the sub-step of recording images of the radioactive area, the at least one camera is carried by the at least one operator (see figure 6).
Regarding claim 22, Bare et al. discloses an intervention kit for at least one operator in a radioactive zone, the kit comprising:
a digital model representing the three-dimensional topography of the radioactive zone (8D model provides a complete detail of the environment including every space, room or compartment where objects may be disposed, para. 0030. ARRView has particular value on nuclear-powered vessels and ships, it is usable in any environment where radiation may be encountered, including nuclear power plants. It should also be noted that a variation of the ARRView system could also be used to provide visual representations of other invisible hazards, para. 0046);
a portable detector for measuring the intensity of radioactive radiation (sensors 220 capable of detecting and measuring gamma or other radiation intensity discretely or continuously, paras. 0049, 0050);
a module for determining the spatial coordinates of the portable detector at the time of each measurement (framework includes addresses for both tangible objects as well as individual point addresses within a coordinate system for the structural environment, para. 0030);
a module for recording in the digital model a plurality of said measurements and the corresponding spatial coordinates (radiation measurements can be used to construct a real-
an augmented reality device (e.g., device 201) carried by at least one operator; and
a module (rendering engine on the central processor 210) for materialising the recorded measurements by a plurality of discrete holographic symbols in the augmented reality device, using the digital model, configured so that each holographic symbol indicates the intensity of the radioactive radiation of one of the recorded measurements and is placed so as to appear visible to the at least one operator at the corresponding spatial coordinates (rendering could include, for example, a depiction 30 of an emission cloud from a known point source 32 (see FIG. 6), a surface density diagram, topographical maps showing peaks and valleys to indicate hot spots and low level radiation, multiple spheres or other geometric fiqures 40 of varying in size and color to indicate intensity and spatial extent of the radiation (see e.g., FIGS. 7 and 8), para. 0055). 
Allowable Subject Matter
Claim 23 is allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677